IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                         ____________________

                             No. 98-60600
                           Summary Calendar
                         ____________________

          SAM E SCOTT,

                                 Petitioner-Appellant,

          v.

          COMMISSIONER OF INTERNAL REVENUE,

                                 Respondent-Appellee.

_________________________________________________________________

             Appeal from the United States Tax Court
                           (21525-94)
_________________________________________________________________

                             June 3, 1999

Before KING, Chief Judge, DUHÉ and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Taxpayer Sam Scott filed a petition in the tax court

challenging a deficiency determination and assessment of

penalties by the Internal Revenue Service (IRS) relating to

Scott’s 1991 income tax return.    Specifically, the IRS:   (1)

denied Scott a $121,500 loss deduction due to his withdrawal from

his law firm partnership, (2) determined that Scott received a

taxable distribution of $85,455 from his law firm’s 401(k) plan

and assessed a ten percent early-withdrawal penalty, (3) denied

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Scott a $33,943 investment interest deduction, (4) assessed a

penalty under 26 U.S.C. § 6651(a)(1) for failure to timely file,

and (5) assessed an accuracy-related penalty under 26 U.S.C.

§ 6662.   Scott argued to the tax court that:   (1) the $121,500

loss represents the value of accounts received, work in progress,

and other assets that he “left on the table” when he departed the

law firm, (2) he was not properly notified of the taxable

distribution from his account with the firm’s 401(k) plan, (3)

his interest deduction should be allowed under 26 U.S.C. § 163 as

interest incurred in the conduct of a trade or business, (4) he

timely filed his 1991 return following two extensions granted by

the IRS, and (5) he had reasonable cause for understating his tax

obligation on his 1991 return.   In a thorough and well-reasoned

opinion, the tax court considered and rejected each of these

arguments, ordered that there is a deficiency in Scott’s tax due

in the amount of $73,053, and assessed $26,924 in penalties.       See

Scott v. Commissioner, 74 T.C.M. (CCH) 1157, 1157-64 (1997).

     On appeal, Scott again asserts that his 1991 income tax

return is accurate and that he should not be ordered to pay

either a deficiency or penalty, relying on the same arguments

that he made to, and were rejected by, the tax court.    We have

carefully reviewed these arguments, the record, and relevant

legal principles, and we find no reason to set out anew what the

tax court has already thoroughly explained.     We therefore AFFIRM

the judgment of the tax court.




                                 2